436 F.2d 423
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ECONOMY FURNITURE, INC., Respondent.
No. 29525.
United States Court of Appeals, Fifth Circuit.
January 27, 1971.
Rehearing Denied and Rehearing En Banc Denied April 14, 1971.

Application for Enforcement of an Order of the National Labor Relations Board (Texas Case)
Marcel Mallet-Prevost, Asst. General Counsel, N.L.R.B., Washington, D.C., Clifford Potter, Director, N.L.R.B., Houston, Tex., Allison W. Brown, Jr., N.L.R.B., Washington, D.C., for petitioner.
Judith A. Lonnquist, Chicago, Ill., for Upholsterers' International Union, AFL-CIO.
James J. Loeffler, Houston, Tex., for respondent.
Before JONES, GEWIN and CLARK, Circuit Judges.
PER CURIAM:


1
At a consent election conducted under the supervision of the Regional Director of the National Labor Relations Board, 252 votes were cast for the Union as the bargaining agent for a unit of the employees of Economy Furniture Company, 83 votes were cast against the Union and nine challenged votes were not counted. The Company refused to bargain, claiming that the election was invalid and asserted a number of contentions in support of its position. In a proceeding before the National Labor Relations Board it was decided that the Company had violated Section 8(a) (5) and (1) of the National Labor Relations Act, and it was directed to bargain with the Union. Incidental relief was granted. The Board has petitioned for the enforcement of its order.


2
The issues, which are predominantly factual, were resolved by the Board against the Company. There is substantial evidence on the record as a whole to sustain the Board's findings and decision. Its order will be


3
Enforced.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

5
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.